NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 10 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD LONG,                                    No.   14-35669

                Plaintiff-Appellant,            D.C. No. 6:11-cv-06284-MC

 v.
                                                MEMORANDUM*
GORDON GILL and LANE COUNTY
SHERIFF'S OFFICE,

                Defendants-Appellees.

                  Appeal from the United States District Court
                            for the District of Oregon
                  Michael J. McShane, District Judge, Presiding

                             Submitted May 8, 2017**
                                Portland, Oregon

Before: BYBEE and HURWITZ, Circuit Judges, and RAKOFF,*** District Judge.

      Donald Long prevailed after a jury trial in this 42 U.S.C. § 1983 suit against

the Lane County Sheriff’s Office (“LCSO”) and a deputy sheriff arising out of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
towing of Long’s truck. After the district court amended its judgment to reduce the

damages and declined to award the full amount of counsel fees Long sought, he

appealed. We affirm.

      1. The district court did not abuse its discretion in granting LCSO’s Rule

59(e) motion to amend the judgment. See McDowell v. Calderon, 197 F.3d 1253,

1255-56 (9th Cir. 1999) (en banc) (per curiam). The jury made separate damage

awards under both of Long’s theories seeking to impose liability on the LCSO under

Monell v. Department of Social Services, 436 U.S. 658 (1978). But Long admits he

advanced only one Fourteenth Amendment claim, and therefore was entitled to

recover only once. See Experience Hendrix, L.L.C. v. Hendrixlicensing.com, Ltd.,

762 F.3d 829, 847-48 (9th Cir. 2014).

      2. The district court also did not abuse its discretion in determining the

amount of attorney’s fees to award under 42 U.S.C. § 1988(b). The court need only

award fees “that it deems reasonable,” and may award less than the amount requested

if it gives “a specific explanation” for doing so. Moreno v. City of Sacramento, 534

F.3d 1106, 1111-12 (9th Cir. 2008). The district court reasonably found that this

case was “anything but complex,” and that the results obtained did not require two

attorneys.

      AFFIRMED.




                                         2